Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskal (5952778)

    PNG
    media_image1.png
    501
    706
    media_image1.png
    Greyscale

`
Regarding claim 1, Haskal teaches an organic light-emitting diode device, comprising: 
an anode layer (see above fig. 1, 6), an organic light-emitting layer (fig. 1, 2), and a cathode layer (fig. 1, 4) which are stacked (please see above); and 
a self-repairing layer (fig. 1, 12), arranged on a side of the cathode layer away from the anode layer (please see figure above), 
wherein the self-repairing layer is applicable for repairing the cathode layer by an oxidation-reduction reaction (Hasaki teaches that layer 10 passivates the cathode; it is known in the art that the passivation process creates/restores a passive oxide layer which prevents oxidation (i.e. formation of rust)). 
Regarding claim 5, Haskal teaches an organic light-emitting diode device according to claim 1, further comprising: a waterproof layer (16; col. 3, lines 57-63 teaches a hydrophobic) arranged on a side of the self-repairing layer away from the cathode layer. 
Regarding claim 6, Haskal teaches an organic light-emitting diode device according to claim 1, wherein a material of the cathode layer comprises aluminum or aluminum alloy (col. 3, lines 22-30). 
Regarding claim 20, Haskal teaches an display substrate, comprising the organic light-emitting diode device according to claim 1 (see figure above). 
Regarding claim 21, Haskal teaches an display device, comprising the display substrate according to claim 20 (Heeger, which is incorporated in Hasaki, teaches using OLED in display devices). 


Claim(s) 7, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskal (5952778)

    PNG
    media_image1.png
    501
    706
    media_image1.png
    Greyscale

`
Regarding claim 7, Haskal teaches a method of manufacturing an organic light-emitting diode device, comprising: 
forming anode layer (see above fig. 1, 6), an organic light-emitting layer (fig. 1, 2), and a cathode layer (fig. 1, 4) which are stacked (please see above); and 
forming a self-repairing layer (fig. 1, 12), arranged on a side of the cathode layer away from the anode layer (please see figure above), 
wherein the self-repairing layer is applicable for repairing the cathode layer by an oxidation-reduction reaction (Hasaki teaches that layer 10 passivates the cathode; it is known in the art that the passivation process creates/restores a passive oxide layer which prevents oxidation (i.e. formation of rust)). 
Regarding claim 15, Haskal teaches a method according to claim 7, further comprising: forming a waterproof layer on a side of the self-repairing layer (16; col. 3, lines 57-63 teaches a hydrophobic) away from the cathode layer by performing a hydrophobic treatment with an organic substance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haskal as applied to claim 15 above, and further in view of Nicholas (20180347797).
Regarding claim 16, Haskal teaches a method according to claim 15.
Haskal fails to teach:
the forming the waterproof layer comprises: treating the self-repairing layer with a solution containing perfluorosilane to form the waterproof layer
Nicholas teaches that the an encapsulation  used as a barrier can be composed of Teflon (Haskal teaches using Teflon as the water proof layer) or a perfluorosilane (i.e. functional equivalent). It has been found that when the prior art element performs the 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haskal as applied to claim 7 above, and further in view of Kikuchi (20040191566).
Regarding claim 18, Haskal teaches a method according to claim 7.
Haskal fails to teach:
before forming the self-repairing layer, the manufacturing method further comprises: cleaning the cathode layer and performing a surface activation treatment on the cathode layer
However, cleaning the surface of a cathode layer before depositing the encapsulation atop the cathode would have been known to the art, as mentioned in Kikuchi (par. 109).  Cleaning the cathode before applying the encapsulation allows for decreased likelihood of trapping particulates in the device. 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claim 2-4 (please check dependencies of each claims) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8-14 (please check dependencies of each claims) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 (please check dependencies of each claims) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894